DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 11, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over to Zhang et al USPGPUB 2016/0117595 in view of Williams US 2018/0176727 further in view of Shrestha et al. US 2019/0095716.
Zhang teaches claims 1 and 11. A system for classifying media according to user propensities for addictive behavior, the system comprising a computing device, (Zhang abs “The present invention provides an information recommendation method and apparatus in a social media.”) the computing device further configured to: 
generate, using thematic training data including a plurality of media items and a plurality of correlated themes, and using a classification algorithm, a media theme classifier, (Zhang fig 1 and para 53 “Step 103: Train an interest classification model of the target user by using the annotated corpus as a training sample.” Training a model is generating a model. The interest classification model is the media theme classifier generated using a classification algorithm. The 
wherein the media theme classifier inputs media items and outputs principal themes of the media items; (Zhang fig 1 and para 56 “Step 112: Input the acquired to-be-recommended information to the interest classification model of the target user, so as to determine whether the to-be-recommended information tallies with an interest of the target user.” The to-be-recommended information is the input media items. Determining if the media item tallies with an interest requires the interest classification model to determine features of the input media items, these features are Applicant’s output themes. Zhang para 76 “When the interest classification model is trained, a used feature mainly includes a keyword of information, or may further include but is not limited to one of or any combination of the following factors: an information poster, a person followed by the information poster or a follower of the information poster, a quantity of comments on information, a quantity of reposts of information, a quantity of favorites of information, and the like.” The keywords of Zhang are Applicant’s “principal themes of the media items”.)
receive a media item to be transmitted to a device operated by the human subject; (Zhang fig 1 and para 55 “Step 111: Acquire to-be-recommended information of the social media.” The to-be-recommended information is at least one media item that is to be transmitted to the user’s browser device shown in Zhang fig 3.)
identify, using the media theme classifier, a principal theme of the media item, (Zhang fig 1 and para 56 “Step 112: Input the acquired to-be-recommended information to the interest classification model of the target user, so as to determine whether the to-be-recommended information tallies with an interest of the target user.” The to-be-recommended information is the input media items. Determining if the media item tallies with an interest requires the interest classification model to determine features of the input media items, these features are Applicant’s output themes. Zhang para 76 “When the interest classification model is trained, a used feature mainly includes a keyword of information…” Keyword information is the principal them of the media item.) wherein identifying the principal theme further comprises: 



determine if the principle theme matches the (Zhang fig 1 and para 56 “Step 112: Input the acquired to-be-recommended information to the interest classification model of the target user, so as to determine whether the to-be-recommended information tallies with an interest of the target user.” Matching or not matching are arbitrary names for a bit of data being classified as some sort of class. Determining that a bit of data belongs to a class is the same thing as determining that it doesn’t belong to another class, when there are only two exclusive classes. Saying data is a match to something, in this scenario, means that that data is not a match to something else. Therefore, in Zhang, a match will be considered an item doesn’t tally with the user’s interest, because these are the items that are blocked and the item matches not-the-user’s interest.) 
identify a user propensity for addictive behavior associated with a human subject, wherein the user propensity for addictive behavior identifies an addictive behavior from a predetermined plurality of addictive behaviors ([0172] “FIG. 15 depicts an example embodiment of a method for monitoring for a risk of a pre-identified behavior (e.g., pre-identified addict-related undesirable behavior, etc.). FIG. 15 also includes example triggers, priorities, and initial risk assessment/detection sensors.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Williams since “While there are many reasons why an addiction treatment might not work, one common reason is that most treatments are most effective when they are actively being implemented, such as when a person is actively in residence in a treatment facility, attending an AA meeting, or in a therapy session” [0030] which the reference solves by having an active real-time system for pre-empting addictive behavior thus allowing for better user results. 
	Zhang and Williams do not teach Applicant’s object classifier.
	However, Shrestha teaches extracting, from the media item, a plurality of media item content elements; (Shrestha para 7 “a machine learning-based system for generating event intelligence from video image data includes one or more video image data sources that capture live video image data of one or more scenes; a coarse feature extraction model… extracts the one or more coarse features within the live video image data based on results of the edge detection…” The media item is the video image data. The coarse features are the media item content elements.)
classifying each content element of the plurality of media item content elements to a media item object of a plurality of media item objects using an object classifier; and (Shrestha para 7 
inputting the plurality of objects to the media theme classifier. (Shrestha para 7 “identifies one or more activities associated with the objects within the live video image data based on the coarse feature mapping; identifies one or more interactions between at least two of the objects within the live video image data based at least on the one or more activities; a condenser implementing a trained natural language model that: composes natural language descriptions based on the one or more activities associated with the objects and the one or more interactions between the objects…” The activity identifier is the media theme classifier, with its inputs being the objects and the activity being the theme.)
	Zhang and Williams all concerned with classifying behavior. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to use Shrestha’s activity identifier to generate Zhang’s keywords in order to “intelligently detect[] events of interest and provid[e] a comprehensive interpretation of the detected events.” (Shrestha para 6) Detecting events of interest directly lines up with Zhang stated intent of only delivering media content that lines up with a user interest.
Zhang teaches claims 5 and 15. The system of claim 1, wherein the computing device is further configured to generate the media theme classifier by: 
extracting, from each media item, a plurality of training item content elements;  (Zhang para 29-30 “a corpus selecting subunit, configured to select information… as an annotated corpus; and
a model training subunit, configured to train an interest classification model of the target user by using the annotated corpus as a training sample…” The annotated corpus is a plurality of training item content elements.)
classifying each content element of the plurality of training item content elements to a training item object of a plurality of training item objects (Zhang para 30 “a model training subunit, configured to train an interest classification model of the target user by using the annotated corpus as a training sample…” Training is method of classifying training samples and then adjusting the AI model based on a difference between the correct class and the class predicted by the in-training AI model. So, when Zhang trains, Zhang is classifying the training samples.)
replacing the media item with the plurality of training item objects in the thematic training data. (Zhang para 30 “a model training subunit, configured to train an interest classification model of the target user by using the annotated corpus as a training sample…” While the AI model is training, the received media item is an item from the training data, this is equivalent to Applicant’s “replacing”.)
Zhang doesn’t teach Applicant’s object classifier.
However, Shrestha teaches an object classifier. (Shrestha para 7 “identifies objects within the live video image data based on the coarse feature mapping…” Identifying objects is classifying content elements as media item objects.)
Zhang teaches claims 8 and 18. The system of claim 1, wherein the computing device is further configured to determine if the principle theme matches the user propensity for addictive behavior by: 
matching the principal theme to the (Zhang fig 1 and para 56 “Step 112: Input the acquired to-be-recommended information to the interest classification model of the target user, so as to determine whether the to-be-recommended information tallies with an interest of the target user.” Matching or not matching are arbitrary names for a bit of data being classified as some sort of class. Determining that a bit of data belongs to a 
[not recommending](Zhang fig 1 and para 57 “Step 113: If the to-be-recommended information tallies with the interest of the target user, recommend the to-be-recommended information to the target user.”) Zhang doesn’t teach a negative behavior propensity.
	Williams teaches a propensity for addictive behavior associated with a human subject. ([0172] “FIG. 15 depicts an example embodiment of a method for monitoring for a risk of a pre-identified behavior (e.g., pre-identified addict-related undesirable behavior, etc.). FIG. 15 also includes example triggers, priorities, and initial risk assessment/detection sensors.”)
	blocking transmission of the media item to the device. ([0130] “For example, for alcoholics who see a spike in their desire to drink when they see a liquor store, their Google Glasses or equivalent may be programmed to block out all words and images of alcohol as they drive by. An alternative may be to replace the words and images with something benign, such as words and images about a charity, or even replace them with disgusting words and images along site symbols of alcohol in order to associate such disgusting words and images (such as someone vomiting) with the concept of alcohol.”)
Zhang teaches claims 9 and 19. The system of claim 1, wherein the computing device is further configured to: 

determine that the principal theme does not match the (Zhang fig 1 and para 56 “Step 112: Input the acquired to-be-recommended information to the interest classification model of the target user, so as to determine whether the to-be-recommended information tallies with an interest of the target user.” Matching or not matching are arbitrary names for a bit of data being classified as some sort of class. Determining that a bit of data belongs to a class is the same thing as determining that it doesn’t belong to another class, when there are only two exclusive classes. Saying data is a match to something, in this scenario, means that that data is not a match to something else. Therefore, in Zhang, an item that does tally with the user’s interest will be considered a non match.)

Zhang doesn’t teach a negative behavior propensity.
	However, Williams teaches a user propensity for ([0172] “FIG. 15 depicts an example embodiment of a method for monitoring for a risk of a pre-identified behavior (e.g., pre-identified addict-related undesirable behavior, etc.). FIG. 15 also includes example triggers, priorities, and initial risk assessment/detection sensors.”)
a propensity for addictive behavior associated with a human subject. ([0172] “FIG. 15 depicts an example embodiment of a method for monitoring for a risk of a pre-identified behavior (e.g., pre-identified addict-related undesirable behavior, etc.). FIG. 15 also includes example triggers, priorities, and initial risk assessment/detection sensors.”)
	Zhang and Williamsdon’t teach Applicant’s object classifier.
However, Shrestha teaches extract, from the media item, a plurality of content elements; (Shrestha para 7 “a machine learning-based system for generating event intelligence from 
classify each content element of the plurality of content elements to an object of a plurality of objects using an object classifier; and (Shrestha para 7 “identifies objects within the live video image data based on the coarse feature mapping…” Identifying objects is classifying content elements as media item objects.)
determine that an object of the plurality of objects matches (Matching or not matching a user propensity for addictive behavior is taught by Zhang and Williams above, Shrestha teaches matching objection in the video to different classes with an AI model. Shrestha para 7 “identifies objects within the live video image data based on the coarse feature mapping…” Identifying objects is matching those objects to particular classes.)
Zhang teaches claims 10 and 20. The system of claim 9, wherein the computing device is further configured to: receive, from a remote device, an indication that the human subject is engaging in a (Zhang fig 3 and para 27-28 “an information recommendation apparatus in a social media, where the apparatus includes an off-line modeling unit and an on-line recommending unit, where the off-line modeling unit includes:
a point-of-interest determining subunit, configured to determine a point of interest of a target user from historical operation information that is of the target user and in the social media…” The information recommendation apparatus is the remote device. The determined point of interest is the indication that the human subject is engaging in behavior associated with the behavioral propensity.)
[not recommending](Zhang fig 1 and para 57 “Step 113: If the to-be-recommended information tallies with the interest of the target user, recommend the to-be-recommended information to the target user.”) Zhang doesn’t teach an indication that the human subject is engaging in a problematic behavior associated with the user propensity for addictive behavior;
Williams teaches an indication that the human subject is engaging in a problematic behavior associated with the user propensity for addictive behavior. ([0047] “For instance, a light sensor on an addict's device may indicate that the person is still outdoors (perhaps debating himself in the parking lot). A breathalyzer sensor could indicate a relapse that the situation has moved from needing a prevention set of actions to a set of damage control and safety actions”)
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  US 2016/0117595 in view of Williams US 2018/0176727 further in view of Shrestha et al  US 2019/0095716 and Yegnasubramanial et al. USPGPUB 2014/027467 [herein Yeg].
Williams teaches claims 2 and 12. The system of claim 1, wherein the computing device is further configured to identify the user propensity for addictive behavior by: 
generating, ([0036] “way of example, the context may include a situation, environment, and/or state of mind of the addict at the location. The context may include why the addict is at the location, who the addict is with at the location, what the addict is doing at the location, when (day/time) the addict is at the location, and/or how the addict got to the location, etc” and [0047] “Context may generally refer to an 
receiving a biological extraction of a human subject; and ([0173] “After extraction of location(s)/context(s) for the addict, the method may include identifying, assessing, and prioritizing triggers, and identifying key sensors, determining sensor and other sources (e.g., key readings, values, levels, ranges, yes-no parameters, etc.) to monitor for risk”)
identifying, using the biological extraction and the behavioral model, the user propensity for addictive behavior.  (previous citation [0173] where identifying triggers is identifying the propensity) 
propensity for addictive behavior associated with a human subject. ([0172] “FIG. 15 depicts an example embodiment of a method for monitoring for a risk of a pre-identified behavior (e.g., pre-identified addict-related undesirable behavior, etc.). FIG. 15 also includes example triggers, priorities, and initial risk assessment/detection sensors.”)
Zhang, Willams, and Shrestha do not teach a machine learning algorithm for modeling DNA characteristics.
	However, Yeg teaches generating, using a first feature learning algorithm, in training data (Yeg para 89 “The data that are used to form the classification model can be referred to as a ‘training data set.’”) containing a plurality of pairs of physiological data sets and propensities for addictive behavior. (Yeg para 77 “the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like… Nonparametric Methods (e.g., k -Nearest-Neighbor 
	Yeg teaches that statistical analysis includes a learning algorithms. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to use a learning algorithm with Williams because Yeg teaches that learning algorithms are “well-known mathematical methods” for determining methylation values. (Yeg para 77) which would help learn addictive propensities. 
Yeg teaches claims 3 and 13. The system of claim 2, wherein the first feature learning algorithm further comprises a k- means clustering algorithm.  (Yeg para 93 “the classification models that are created can be formed using unsupervised learning methods… Unsupervised learning methods include cluster analyses… Clustering techniques include the MacQueen's K-means algorithm…”)
Yeg teaches claims 4 and 14. The system of claim 2, wherein the classification algorithm further comprises a k-nearest neighbors classification algorithm.  (Yeg para 77 “the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like… Nonparametric Methods (e.g., k -Nearest-Neighbor Classifiers)…”)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  US 2016/0117595 in view of Williams US 2018/0176727 further in view of Shrestha et al. US2019/0095716  and Shreve et al. US2014/0063236 
Shrestha teaches claims 6 and 16. The system of claim 1, wherein the object classifier further comprises a visual object classifier, and the computing device is further configured to: 

classify the plurality of geometric forms using the visual object classifier. (Shrestha fig 5 “person bending” the person is the classified geometric form. The classification is done by Shrestha’s object classifier. Several other people and a bike are classified in Shrestha fig 5 also.) Shrestha doesn’t teach how to train the object classifier.
	However, Shreve teaches extract the plurality of training item content elements by extracting a plurality of geometric forms from a visual component of the media item. (Shreve para 22 “training a classifier on features extracted from labeled facial expression images… localizing automatically, for at least one detected face, a periocular region and segmenting a facial region of the image based on geometric ratios…” The features extracted are geometric forms from a visual component of a media item. The features are geometric because some geometric analysis is need to classify the features, see Shreve para 22.)
	Shreve and Shrestha both try to recognize what people are doing in videos. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to combine Zhang, Williams, and Shrestha with Shreve to train Shrestha’s model with geometric features extracted from media because Shrestha’s “image data is preferably received at a trained deep machine learning model for image data analysis and processing” (Shrestha para 62) and Shreve’s training method has the advantage that it automatically detect facial features without a person manually selecting faces and eyes. (Shreve para 1)
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US2016/0117595 in view of Williams US 2018/0176727 further in view of Shrestha et al. US 1019/0095716 and Sypniewski et al. US 2020/0035222.
Shrestha teaches claims 7 and 17. The system of claim 1, with an object classifier. Shrestha doesn’t teach a linguistic object classifier.
However, Sypniewski teaches an objection classifier wherein the object classifier further comprises a linguistic object classifier, and the computing device is further configured to: 
extract the plurality of training item content elements by extracting a plurality of textual elements from a verbal component of the media item; and (Sypniewski para 95 “A useful application of the end-to-end phoneme recognition system 800 is for addressing the text alignment problem, in other words, aligning an audio file with a set of text that is known to correspond to the audio. Text alignment may be used to split training examples that comprise lengthy audio files with lengthy corresponding text transcripts into shorter training examples that are easier to fit into computer memory.” This shows extracting split training items from a large body of text that came from a lengthy verbal component.)
classify the plurality of textual elements using the linguistic object classifier.  (Sypniewski para 171 “Another example of speech classification may be, for example, to determine a mood, sentiment, accent, or any other quality or feature of the speech audio.”)
	Shrestha classifies elements of a video based on context and Sypniewski teaches how to extract more context from the audio part of a recording. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to combine the references and to add a voice/sentiment recognition part to Shrestha because it would have helped Shrestha to classify the interactions between the objects that Shrestha detects in its videos by classifying “spoken words into classes such as semantic topics, gender… emotion or sentiments…” (Sypniewski para 7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124